                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 BRIAN O’NEAL ELLIOTT,                             )
                                                   )
         Petitioner,                               )
                                                   )
 v.                                                )    No. 3:17-cv-00250
                                                   )    Judge Trauger
 KEVIN GENOVESE, Warden,                           )
                                                   )
         Respondent.                               )


                                MEMORANDUM AND ORDER

       This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254. On

November 29, 2017, the court denied Brian O’Neal Elliot’s petition for the writ of habeas corpus,

dismissed this action, and denied a certificate of appealability. (Doc. No. 18.) Pending before the

court is the petitioner’s Motion for Relief from Judgment Under Rule 60(b)(6) and/or 60(d)(1)

(“Rule 60 motion”). (Doc. No. 20.) The respondent filed a response. (Doc. No. 21.) For the

following reasons, the court concludes that the petitioner’s Rule 60 motion is substantively a

second or successive habeas petition, and the court, therefore, must transfer the motion to the Sixth

Circuit Court of Appeals.

I.     Background

       In his pro se habeas corpus petition, the petitioner raised six claims for ineffective

assistance of trial counsel (“IATC”). (Doc. No. 6 at 4.) In the one claim relevant to the pending

Rule 60 motion, the petitioner asserted that “Trial Counsel was ineffective for failing to adequately

investigate the case and inform the Petitioner of his purported trial strategy.” (Id.) The court

included a “difficult to discern” sub-claim in its consideration of this claim. (Doc. No. 17 at 14.)

Specifically, the court considered as part of this claim the petitioner’s assertion that trial counsel
was ineffective for “failing to advise him that the statement his minor niece, who was present at

the shooting, gave to police was inadmissible because it was obtained from her without a parent

or attorney present.” (Id.)

       Although the respondent argued that this sub-claim should have been denied because it was

procedurally defaulted, the court explicitly disregarded any procedural default of this sub-claim

and considered it on the merits. (Id.) The court then denied this sub-claim as follows:

       With respect to his contention that trial counsel was ineffective for failing to advise
       him that his niece’s statement to the police would have been inadmissible at trial
       because the police questioned her without a parent or attorney present, the petitioner
       does not set forth any legal authority to support this contention, nor does he suggest
       what legal authority gives him standing to argue that the police questioning of his
       minor niece violated her rights, thereby rendering her statements inadmissible. See
       e.g. United States v. Nobles, 422 U.S. 225, 234 (1975) (recognizing that “the Fifth
       Amendment privilege against compulsory self-incrimination, being personal to the
       defendant, does not extend to the testimony or statements of third parties called as
       witnesses at trial.”)

       In any event, the [Tennessee Court of Criminal Appeals (“TCCA”)] has long held
       that even the admissibility of a juvenile’s confession is not dependent upon the
       presence of his or her parents or an attorney at the interrogation. See State v.
       Rushing, No. M2003-00101-CCA-R3CD, 2004 WL 784869, at *8 (Tenn. Crim.
       App. Apr. 12, 2004) (citing cases). Indeed, the presence of a parent or counsel is
       but one consideration that the state court will consider when determining the
       admissibility of a juvenile’s confession, and the TCCA has held that “no single
       factor [including the presence of an interested adult] . . . should by itself render a
       confession unconstitutional absent coercive police activity.” State v. Carroll, 36
       S.W.3d 854, 864 (Tenn. Crim. App. 1999) (citing State v. Callahan, 979 S.W.2d
       577, 583 (Tenn. 1998). Thus, while there may be factors courts must consider in
       determining the admissibility of a minor witness’s statements, there is no support
       for the petitioner’s contention that his teenage niece’s statement would have been
       inadmissible just because the police questioned her without a parent or attorney
       present. Accordingly, trial counsel cannot have been ineffective on this basis and
       the petitioner is not entitled to relief.

(Id. at 16–17.)

       The petitioner did not appeal the denial of his habeas corpus petition, and the court received

his Rule 60 motion on July 5, 2018. (Doc. No. 20.)



                                                 2
II.     Rule 60 Motion

        Although the petitioner cites to both Rule 60(b) and Rule 60(d) in the title of the pending

motion, his only argument in the motion is based on Rule 60(b). (Doc. No. 20 at 1, 3.) Rule 60(b)

permits a court to “relieve a party . . . from a final judgment, order, or proceeding” for five specified

reasons, Fed. R. Civ. P. 60(b)(1)–(5), or for “any other reason that justifies relief.” Fed. R. Civ. P.

60(b)(6).

        This action is governed by 28 U.S.C. § 2254, as amended by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Harrington v. Richter, 562 U.S. 86, 97 (2011).

Under AEDPA, a district court does not have jurisdiction to consider a petitioner’s “second or

successive” habeas petition unless the petitioner first obtains authorization from the Court of

Appeals. Burton v. Stewart, 549 U.S. 147, 152–53 (2007). In Gonzalez v. Crosby, the United States

Supreme Court held that, in some circumstances, a Rule 60(b) motion filed in a Section 2254 action

may be subject to AEDPA’s restrictions on “second or successive” habeas petitions. 545 U.S. 529–

30 (2005). That is because “Rule 60(b) motions and motions to amend may not be used as vehicles

to circumvent the limitations that Congress has placed upon the presentation of claims in a second

or successive application for habeas relief.” Moreland v. Robinson, 813 F.3d 315, 322 (6th Cir.

2016) (citing Gonzalez, 545 U.S. at 531–32). Thus, “when faced with what purports to be a Rule

60(b) motion or a motion to amend, federal courts must determine if it really is such a motion or

if it is instead a second or successive application for habeas relief in disguise.” Id. (citing Gonzalez,

545 U.S. at 531–32).

        The Sixth Circuit explained the difference between a “true” Rule 60(b) motion and a

“second or successive” habeas application as follows:

        A petitioner’s Rule 60(b) motion is a “second or successive” habeas application
        “when it ‘seeks vindication of’ or ‘advances’ one or more ‘claims.’” Post v.

                                                   3
       Bradshaw, 422 F.3d 419, 424 (6th Cir. 2005) (quoting Gonzalez, 545 U.S. at 531–
       32). A “claim,” in turn, “is ‘an asserted federal basis for relief from a state court’s
       judgment of conviction.’” Id. (quoting Gonzalez, 545 U.S. at 530). For example, a
       habeas petitioner’s Rule 60(b) motion advances claims “when [the petitioner] seeks
       to add a new ground for relief or seeks to present ‘new evidence in support of a
       claim already litigated.’” Moreland, 813 F.3d at 322 (quoting Gonzalez, 545 U.S.
       at 531). By contrast, a petitioner does not seek to advance new claims “when [his]
       motion ‘merely asserts that a previous ruling which precluded a merits
       determination was in error—for example, a denial for such reasons as failure to
       exhaust, procedural default, or statute-of-limitations bar.’” Post, 422 F.3d at 424
       (quoting Gonzalez, 545 U.S. at 532 n.4).

Franklin v. Jenkins, 839 F.3d 465, 473 (6th Cir. 2016).

       In his Rule 60 motion, the petitioner raises two issues regarding his niece’s statement to

the police. (Doc. No. 20 at 2.) First, he re-asserts the sub-claim raised in his original petition—that

trial counsel was ineffective for “failing to advise him that his niece’s statement to the police would

have been inadmissible at trial because the police questioned her without a parent or attorney

present.” (Doc. No. 20 at 2.) At stated above, the court dismissed this claim on the merits. (Doc.

No. 17 at 16–17.) A petitioner’s Rule 60(b) motion “can . . . be said to bring a ‘claim’ if it attacks

the federal court’s previous resolution of a claim on the merits.” Gonzalez, 545 U.S. at 532

(footnote omitted). Accordingly, the first aspect of the petitioner’s Rule 60 motion is properly

considered a second or successive habeas application. Gonzalez, 545 U.S. at 531–32.

       The second aspect of the petitioner’s motion constitutes a second or successive claim for

habeas review as well. He argues that his niece’s statement would also have been inadmissible at

trial because the police’s activity was coercive due to the fact that his niece “was not competent to

even give a coherent statement at the time.” (Doc. No. 20 at 2.) The petitioner contends that trial

counsel was ineffective for not challenging the admissibility of his niece’s statement for this

reason, and that his post-conviction counsel was ineffective for failing to present proof regarding

trial counsel’s ineffectiveness in this regard. (Id.) In support of this claim, the petitioner attached



                                                  4
forty-five pages of his niece’s medical records. 1 (Id. at 6–50.) He did not raise this issue in the

original petition. Whether the court considers this a new, separate claim for relief, or considers it

new evidence in support of the previously-litigated sub-claim, the petitioner is making a “claim”

for AEDPA purposes. Moreland, 813 F.3d at 322–23 (citing Gonzalez, 545 U.S. at 530–32).

           Where, as here, a petitioner files what is substantively a “second or successive” habeas

petition without first obtaining authorization from the Court of Appeals, the district court must

transfer the petition to the Sixth Circuit. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (“[W]hen a

second or successive petition for habeas corpus relief or § 2255 motion is filed in the district court

without § 2244(b)(3) authorization from this court, the district court shall transfer the document to

this court pursuant to 28 U.S.C. § 1631.”); In re Smith, 690 F.3d 809, 810 (6th Cir. 2012) (“Sims

instructs district courts to transfer only ‘successive’ petitions to our court for want of jurisdiction

under 28 U.S.C. § 1631 rather than dismiss them outright.”). Accordingly, the court will transfer

the motion to the Sixth Circuit Court of Appeals for consideration as an application for permission

to file a second or successive petition.

III.       Placement of Attached Records Under Seal

           As stated above, the petitioner attached to the Rule 60 motion forty-five pages of his niece’s

medical records. (Doc. No. at 6–50.) There is a “‘strong presumption in favor of openness’ as to

court records.” Shane Group, Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir.

1983)). Thus, “a district court that chooses to seal court records must set forth specific findings

and conclusions ‘which justify nondisclosure to the public.’” Id. at 306 (quoting Brown &

Williamson, 710 F.2d at 1176). In doing so, the court must balance the strong public interest in



1
    For the reasons stated below, these records will be placed under seal.

                                                             5
accessing the “evidence and records . . . relied upon in reaching” judicial decisions, id. at 305

(quoting Brown & Williamson, 710 F.2d at 1181), with the privacy interests of innocent third

parties, including whether a third party’s information is protected from disclosure by statute or

regulation. Id. at 308. The Sixth Circuit has emphasized that “the privacy interests of innocent

third parties should weigh heavily in a court’s balancing equation.” Id. at 308 (quoting United

States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)); In re Knoxville News-Sentinel Co., 723 F.2d

470, 474 (6th Cir. 1983) (collecting cases) (“[T]rial courts have always been afforded the power

to seal their records when interest of privacy outweigh the public’s rights to know.”).

       Here, the records attached to the petitioner’s motion disclose the full name of the

petitioner’s niece on nearly every page. (Doc. No. 20 at 6–50.) On direct appeal, however, the

TCCA referred to the petitioner’s niece as “P.E.,” in compliance with its policy “to refer to minor

victims of sexual crimes by their initials.” State of Tennessee v. Elliott, No. M2014-00083-CCA-

R3-CD, 2014 WL 5242610, at *1 n.1 (Tenn. Crim. App. Oct. 15, 2014). And on post-conviction

appeal, the TCCA referred to her simply as “the Petitioner’s niece” or “his niece.” Elliott v. State

of Tennessee, No. M2015-020000-CCA-R3-PC, 2016 WL 4039586, at *1–2 (Tenn. Crim. App.

July 26, 2016). Despite its presumption in favor of open court records, the Sixth Circuit has stated

that “the name of a minor victim of a sexual assault” should be maintained in confidence, and is

“typically enough to overcome the presumption of access.” Shane Group, 825 F.3d at 308 (quoting

Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 546 (7th Cir. 2002)). This court, like the TCCA,

finds it appropriate to keep the full name of the petitioner’s niece confidential.

       Moreover, all forty-five pages of the attached records contain the type of medical

information that federal and state statutes protect from disclosure. See Thomas v. Nationwide

Children’s Hosp., Inc., No. 2:14-cv-1236, 2018 WL 1512908, at *4 (S.D. Ohio Mar. 27, 2018)



                                                  6
(quoting Law v. Zuckerman, 307 F. Supp. 2d 705, 711 (D. Md. 2004)) (“The enactment of HIPAA

ushered in a ‘strong federal policy in favor of protecting the privacy of patient medical records.’”);

Givens v. Mullikin, 75 S.W.3d 383, 407 (Tenn. 2002) (citing Tenn. Code Ann. §§ 63-2-101(b)(1);

68-11-1502; 68-11-1503) (“[T]he [Tennessee] General Assembly has enacted several statutes that

expressly require a physician and others to keep a patient’s medical records and identifying

information confidential.”).

       The petitioner does not explain how he obtained his niece’s records, or whether his niece

agreed to have them filed as public court records. Thus, the court has no basis to conclude that the

petitioner’s niece waived any confidentiality protections relating to these records. Cf. Tyson v.

Regency Nursing, LLC, No. 3:17-CV-91-DJH, 2018 WL 632063, at *1 (W.D. Ky. Jan. 30, 2018)

(citation omitted) (“[P]laintiffs who place their medical condition at issue waive any applicable

privileges or statutory protections that their medical records would have otherwise had.”). Further,

the court cannot discern any public interest in the disclosure of the information contained in these

records, as the court did not rely on this information in deciding the Rule 60 motion. Cf. Shane

Group, 825 F.3d at 305 (citing Brown & Williamson, 710 F.2d at 1181) (noting that the public’s

interest is particularly focused on “evidence and records . . . relied upon in reaching our

decisions”) (emphasis added). Indeed, in this case, the public interest lies with protecting the names

and medical information of minor sexual assault victims, even if some of the records relate to

treatment as an adult. Thomas, 2018 WL 1512908, at *6 (“[T]his is a case where the public’s

interest lies in protecting the medical information concerning minor children.”). Accordingly, the

records attached to the petitioner’s Rule 60 motion will be placed under seal.




                                                  7
IV.    Conclusion and Order

       For these reasons, the Clerk is DIRECTED to place pages 6 through 50 of Docket Entry

No. 20 UNDER SEAL by removing these pages from Docket Entry No. 20 and attaching them to

Docket Entry No. 20 as a separate, sealed attachment. This will create a new docket entry at Docket

Entry No. 20-1. The remaining pages of Docket Entry No. 20 (pages 1–5, 51, and 52) shall remain

unsealed at the same docket entry.

       The Clerk is then directed to TRANSFER the motion (Doc. No. 20 and Doc. No. 20-1) to

the United States Court of Appeals for the Sixth Circuit, for consideration as an application for

permission to file a second or successive habeas petition.

       The Clerk is DIRECTED to ensure that the Sixth Circuit receives notice of this order.

       It is so ORDERED.

       ENTER this 9th day of January 2019.


                                                     ____________________________________
                                                     ALETA A. TRAUGER
                                                     United States District Judge




                                                8
